DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended by the Examiner to correct typographical error as follows:
Claim 25, line 3, the comma at the end of the sentence is now amended/replaced with a period, since each claim must begin with a capital letter and ends with a period as required.  


Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-29 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the gate biasing circuit is configured to control a difference between respective currents output by the N-type and P-type current mirrors based on the error voltage to adjust the respective gate biasing voltages to the cates of each of the plurality of stacked N-type transistors of the N-type transistor stack and to the gates of each of the plurality of stacked P-type transistors of the P-type transistor stack” 
Claims 30-32 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “based on the controlling, adjusting gate biasing voltages to said input transistors and to each cascode transistor of the N-type transistor stack and of the P-type transistor stack” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843